Citation Nr: 0828863	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for status post L5-S1 discectomy, for the period 
prior to February 14, 2008.

2.  Entitlement to an initial disability rating in excess of 
40 percent for status post L5-S1 discectomy, for the period 
beginning on February 14, 2008.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left-sided sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
December 2003.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions (dated January 
2004 and May 2006) of the Hartford, Connecticut Department of 
Veterans Affairs (VA) Regional Office (RO).

In its January 2004 rating decision, the RO granted service 
connection for status post L5-S1 discectomy and assigned a 10 
percent rating, effective December 4, 2003.

The veteran was afforded an informal conference with a 
Decision Review Officer in March 2005.  A copy of that report 
is associated with the claims file.

In its May 2006 rating decision, the RO: (1) granted an 
increased rating for status post L5-S1 discectomy and 
assigned a 20 percent rating, effective December 4, 2003; and 
(2) granted service connection for left-sided sciatica and 
assigned a 10 percent rating, effective December 4, 2003.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in January 2007.  A 
transcript of that hearing is associated with the claims 
file.  During that hearing, the veteran withdrew his claim of 
entitlement to service connection for right knee patella 
femoral syndrome.  See Video Board Hearing Transcript at 
pages 5-6.  As such, this issue is no longer before the Board 
for appellate consideration.  38 C.F.R. § 20.204(c) (2007).  
In addition, on the date of his Video Board hearing in 
January 2007, the veteran submitted additional evidence with 
a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2007).

In February 2007, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.

In an April 2008 rating decision, the AMC granted an 
increased rating for status post L5-S1 discectomy and 
assigned a 40 percent rating, effective February 14, 2008.

Because the AMC did not assign the maximum disability rating 
possible for any time period, the appeal for a higher 
evaluation at each stage remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

Clarification of procedural history

An appeal to the Board is initiated by filing a timely notice 
of disagreement (NOD), and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction.  38 
C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case (SOC) to the 
claimant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, if the 
claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

The express wording of 38 U.S.C.A. § 7105(a) states that 
"appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished..."  However, the Court, 
in Archbold v. Brown, 9 Vet. App. 124, 132 (1996), found that 
issuance of a SOC is not an absolute requirement for 
acceptance of a substantive appeal.  Where a written 
statement specifically identifies the issues appealed and 
contains specific arguments as to the errors made by the 
agency of original jurisdiction in denying the claim, the 
Court found that it meets the criteria for a timely-filed 
substantive appeal, even if it is filed prior to issuance of 
the SOC, as the veteran would have had until at least 60 days 
after the SOC was mailed to him.  See Archbold, 9 Vet. App. 
at 132.

In the present case, the veteran submitted a statement in 
June 2006 expressing disagreement with the May 2006 rating 
decision and stating that his back condition was worse.  The 
May 2006 rating decision addressed the issues of entitlement 
to an increased rating for status post L5-S1 discectomy and 
entitlement to service connection for left-sided sciatica; 
both of these issues involve the veteran's back condition.  
Therefore, the Board construes the veteran's June 2006 
statement to be a valid and timely NOD with regard to the 
initial rating assigned for left-sided sciatica.

In July 2006, the veteran's representative submitted a 
Statement of Accredited Representative in lieu of VA Form 
646.  This July 2006 Statement acknowledged that the veteran 
had been granted an evaluation of 10 percent for left-sided 
sciatica in the RO's May 2006 rating decision.  The Statement 
went on to emphasize the veteran's contention that his 
symptomatology associated with his service-connected status 
post L5-S1 discectomy (presumably to include left-sided 
sciatica) "presents a greater degree of impairment than 
[reflected by] the currently assigned evaluation."  In the 
present case, the Board finds that this July 2006 statement 
identified the issue that the veteran was appealing in the 
May 2006 rating decision and contained specific argument 
regarding the errors he believed had been made; as a result, 
the Board construes this July 2006 statement to be a 
substantive appeal with regard to the initial rating assigned 
for left-sided sciatica.  Even though this July 2006 
substantive appeal was received prior to the issuance of the 
supplemental statement of the case (SSOC) in April 2008, it 
meets the criteria set forth in 38 C.F.R.
§ 20.202 and Archbold, supra.  Therefore the Board concludes 
that the substantive appeal filed in July 2006 was timely.  
38 C.F.R. § 20.302(b); Archbold, supra.  Furthermore, the 
fact that the veteran received a SSOC instead of a SOC 
amounts to no more than harmless error and results in no 
prejudice to the veteran, given the fact that the April 2008 
SSOC embodies the corrective action taken to remedy the 
procedural defect caused by not furnishing a SOC in response 
to the veteran's June 2006 NOD.


FINDINGS OF FACT

1.  For the period prior to February 14, 2008, the veteran's 
status post L5-S1 discectomy was characterized by 
degenerative disc disease and was manifested by low back 
pain, occasional flare-ups, and forward flexion that ranged 
between 60 and 90 degrees, with no evidence of severe 
lumbosacral strain, weakness, tenderness, incapacitating 
episodes, or ankylosis of the thoracolumbar spine, and was 
not productive of more than moderate impairment.

2.  For the period beginning on February 14, 2008, the 
veteran's status post L5-S1 discectomy has been characterized 
by degenerative disc disease and has been manifested by low 
back pain and forward flexion measuring between 20 to 60 
degrees with pain, with no evidence of incapacitating 
episodes or ankylosis of the thoracolumbar spine, and has not 
been productive of more than severe impairment.

3.  The veteran's left-sided sciatica is manifested by 
symptoms productive of no more than mild incomplete paralysis 
of the sciatic nerve in the left lower extremity.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 20 percent for status post L5-S1 discectomy, for 
the period prior to February 14, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5292, 
5293, 5295 (2003); DCs 5235-5243 (2007).

2.  The schedular criteria for an initial disability rating 
in excess of 40 percent for status post L5-S1 discectomy, for 
the period beginning on February 14, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5292, 
5293, 5295 (2003); DCs 5235-5243 (2007).

3.  The schedular criteria for an initial disability rating 
in excess of 10 percent for left-sided sciatica have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  VCAA notice errors (either in 
timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

In the present appeal, the veteran was provided notice of the 
VCAA in April 2007, after the adjudication of his claims in 
the January 2004 and May 2006 rating decisions at issue.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice letter constituted harmless error 
in this case.  The April 2007 VCAA letter summarized the 
evidence needed to substantiate the veteran's claims and VA's 
duty to assist.  It also specified the evidence that the 
veteran was expected to provide, including the information 
needed to obtain both his private and VA medical treatment 
records.  In this way, the VCAA letter clearly satisfied the 
three "elements" of the notice requirement.  The veteran was 
given every opportunity to submit evidence and argument in 
support of his claims, and to respond to the VCAA notice.  In 
April 2008, a SSOC subsequently readjudicated the appeal, 
thereby rendering any pre-adjudicatory notice errors to be 
non-prejudicial.  All of these factors combine to demonstrate 
that a reasonable person could have been expected to 
understand what was needed to substantiate the claims.  
Therefore, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits at this time.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
April 2007 and February 2008, including as it relates to the 
downstream disability rating and effective date elements of 
his claims.

Moreover, it is well to observe that service connection for 
status post L5-S1 discectomy and for left-sided sciatica has 
been established and initial ratings for these conditions 
have been assigned.  Thus, the veteran has been awarded the 
benefits sought, and such claims have been substantiated.  
See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 
38 U.S.C.A. § 5103(a) notice is no longer required as to 
these matters, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Also, it is of 
controlling significance that, after awarding the veteran 
service connection for status post L5-S1 discectomy and for 
left-sided sciatica and assigning an initial disability 
rating for each of these conditions, he filed a notice of 
disagreement contesting the initial rating determinations.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  The RO furnished the veteran a 
SSOC that addressed the initial ratings assigned for his 
status post L5-S1 discectomy and for his left-sided sciatica, 
included notice of the criteria for higher ratings for those 
conditions, and provided the veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Entitlement to a higher initial disability rating for status 
post L5-S1 discectomy.

Specific rating criteria

For the time period prior to February 14, 2008, the veteran's 
status post L5-S1 discectomy was evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).  For the time period beginning on February 14, 2008, 
the veteran's status post L5-S1 discectomy has been evaluated 
as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Disabilities and injuries of the spine are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  The revised provisions of Diagnostic Code 5293 
were also redesignated as Diagnostic Code 5243 for 
intervertebral disc syndrome, effective September 26, 2003.

Because the veteran filed his claim for entitlement to 
service connection for status post L5-S1 discectomy on 
September 19, 2003, the Board is required to consider the 
claim in light of both the former and revised schedular 
criteria in order to determine whether a higher initial 
disability rating is warranted for that disability.  The 
General Counsel for VA has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
the periods from and after the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the former and revised regulations considered 
for the period after the change was made.  See VAOPGCPREC 3-
2000.  That guidance is consistent with longstanding 
statutory law, to the effect that an increase in benefits 
cannot be awarded earlier than the effective date of the 
change in law pursuant to which the award is made.  See 38 
U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4,71a, Diagnostic Code 5003 (2003 & 2007); see also 
38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) 
(citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)).

In the absence of limitation of motion, the disability is to 
be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.  
(2003 & 2007).  Note 1 states that the 20 percent and 10 
percent ratings based on x-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Id.

Under former Diagnostic Code 5292, in effect prior to 
September 26, 2003, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under the revised criteria, effective September 23, 2002, 
IVDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).

A 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2007) (same 
effect)

Note 1 provides that, for the purposes of evaluations under 
DC 5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Compare, 67 Fed. Reg. 
54345 (Aug. 22, 2002), effective September 23, 2002, and 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
68 Fed. Reg. 51454 (Aug. 27, 2003), effective September 26, 
2003, [Diagnostic Code 5293 redesignated as 5243 and codified 
at 38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2003 & 2007) (same effect)].

Note 2 provides that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under former DC 5295, in effect prior to September 26, 2003, 
lumbosacral strain is rated as 10 percent disabling when 
there is characteristic pain on motion and as 20 percent 
disabling when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating requires that the 
lumbosacral strain be severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2003).

Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 
5235-5243 (2007).

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

Analysis

Entitlement to an initial disability rating in excess of 20 
percent for status post L5-S1 discectomy.

After a review of the medical evidence, the Board finds that 
the veteran's status post L5-S1 discectomy does not warrant 
an initial evaluation in excess of 20 percent for the period 
prior to February 14, 2008.  The pertinent medical evidence 
consists of VA examination reports dated in October 2003 and 
March 2005, as well as VA progress notes dated from August 
2005 to September 2007.

During his October 2003 VA general examination, it was noted 
that the veteran underwent a L5-S1 discectomy in February 
2002 during service.  Examination of his back revealed full 
muscle strength, no tenderness, and forward flexion measuring 
75 degrees.  A neurological examination revealed normal 
reflexes, muscle strength, sensation, and ability to walk on 
his heels and his toes.  The veteran was diagnosed with 
status post L5-S1 discectomy.

During his March 2005 VA spine examination, the veteran 
complained of low back pain but reported that these symptoms 
had much improved.  It was noted that the veteran walked 
without the aid of any assistive devices and that he was 
generally independent in mobility and activities of daily 
living.  Examination revealed a normal spine, limbs, posture, 
and gait; forward flexion measuring 60 degrees (with pain 
beginning at 40 degrees); and no spasm, weakness, tenderness, 
or ankylosis.  A neurological examination yielded normal 
results.  The veteran's complaints of left-sided sciatica 
will be addressed separately below.  X-rays revealed very 
minimal disc space narrowing at the level of L5-S1 with no 
compression fracture.  The veteran was diagnosed with L5-S1 
disc herniation, status post left hemilaminectomy.

In an August 2005 VA progress note, the veteran reported that 
he experienced occasional pain in his back but that this had 
been well-controlled with Motrin.  However, he also reported 
a recent flare-up of increased pain, possibly triggered by 
heavy lifting, and resolved with rest.  At that time, he also 
experienced a shooting pain down the posterior aspect of his 
left leg and cramping in his left calf muscle.  Full range of 
motion of the spine was noted to be intact upon examination.

In an October 2005 VA progress note, the veteran reported a 
flare-up of low back pain after mowing his lawn and 
vacuuming.  He stated that the pain also radiated to his left 
leg and was shooting in nature.  The veteran had no 
neurological complaints and no bowel or bladder dysfunction.

In an April 2006 VA progress note, the veteran reiterated his 
complaints of chronic low back pain.  It was noted that a 
January 2006 MRI showed L5-S1 disc disease.  It was also 
noted that the veteran was significantly helped by pain 
medication.  Once again, the veteran denied neurological 
symptoms.  He was diagnosed with low back pain status post 
discectomy.

In a September 2006 VA progress note, it was reported that 
the veteran was feeling better on his current pain regimen 
and that he would prefer to wait before undergoing surgical 
disc fusion.  The veteran's low back pain had significantly 
improved and he denied any new neurological symptoms.

In a June 2007 VA progress note, the veteran reported a 
flare-up of acute low back pain following several 
exacerbating activities (heavy lifting, rock climbing).  He 
described cramping, right-sided low back pain and shooting 
pain down the lateral aspect of his right leg.  He denied any 
urinary or fecal incontinence.  Neurological examination 
revealed decreased sensation in the distribution of L5-S1 on 
the right; otherwise, his strength and reflexes were intact, 
and he walked with a normal gait.  Paraspinal muscle 
tenderness was noted on the right side.

In a July 2007 VA progress note, it was documented that the 
veteran had called in with complaints of low back pain that 
had been worse for five days, along with pain, burning, 
numbness, and tingling in his right leg and foot.  The 
veteran stated that he had difficulty walking due to the pain 
and that the pain was staying on his right side.  The same 
day, the veteran was examined and found to be in visibly 
acute pain and was constantly changing position.  His 
dorsiflexor strength was found to be 5/5 bilaterally, but he 
was found to have a tender right sacroiliac joint and 
palpable muscle spasm at L4-S1 on the right.  He was 
diagnosed with acute radiculitis and muscle spasm and was 
instructed to return to the clinic if no improvement was 
noted.

In a follow-up July 2007 VA progress note, the veteran still 
had right low back pain with shooting pain down the lateral 
aspect of his right leg.  It was noted that, at the time, the 
veteran was helping a friend to paint and was moving ladders 
as well.  He was prescribed pain medication for his symptoms, 
and rest was recommended.

In an August 2007 VA progress note, it was noted that pain 
medications gave the veteran good relief, despite his gait 
being pain-limited and getting no positional relief from 
pain.  His gait was antalgic and his low back was tender at 
S1.  Neurological examination revealed normal results on the 
left and right, and the veteran denied paresthesias.  An 
accompanying MRI led to an impression of progression of 
extrusion at the level of the L4-L5 with right S1 nerve root 
compression.  However, it was noted that these radiographic 
findings from the MRI were not as well appreciated and did 
not appear clinically significant, as pain distribution was 
non-dermatomal.

In a September 2007 VA progress note, it was noted that pain 
medications gave the veteran good relief.  Upon examination, 
active range of motion of the lumbar spine was full, to 
include 90 degrees of forward flexion.  A neurological 
examination revealed that the veteran's gait was non-antalgic 
and that he ambulated without assistance.  Neurological 
findings were all noted to be normal bilaterally, and the 
veteran was able to walk on his heels and toes.  It was noted 
that there were no findings suggestive of neuropathic 
dysfunction.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the veteran's low back 
disability is not warranted at any time prior to February 14, 
2008, under former DCs 5292 and 5295, due to the medical 
evidence showing forward flexion that ranged between 60 and 
90 degrees and no evidence of severe lumbosacral strain, 
despite the veteran's complaints of low back pain and 
occasional flare-ups.

Under the revised criteria of DC 5293 (effective September 
23, 2002) and under the criteria renumbered as DC 5243 
(effective September 26, 2003), an evaluation in excess of 20 
percent will be warranted for IVDS that manifests in 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  38 C.F.R. § 4.71a, DC 5293 (September 23, 2002); 38 
C.F.R. § 4.71a, DCs 5243 (2007).  The medical evidence above 
shows that the veteran's condition did not manifest in any 
incapacitating episodes at any time, as none of his reported 
flare-ups were shown to require bed rest prescribed by a 
physician and treatment by a physician.

Finally, under the revised criteria, effective September 26, 
2003, the general rating formula for diseases and injuries of 
the spine provides that, with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, an evaluation in excess of 
20 percent will apply if forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, if there is favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2007).  As noted above, the 
range of motion studies conducted by VA in October 2003, 
March 2005, and September 2007 will not support a higher 
evaluation under this criteria, nor is there any evidence of 
ankylosis of the thoracolumbar spine.

With regard to Note (1) of 38 C.F.R. § 4.71a, DCs 5235-5243 
(2007), the Board notes that the veteran has already been 
rated separately for left-sided sciatica.  In addition, the 
Board acknowledges the veteran's complaints of radicular 
symptoms on his right side, as outlined above.  
Significantly, however, neurological testing conducted during 
numerous VA healthcare sessions yielded normal results.  The 
Board further notes that the results from the veteran's 
August 2007 MRI, which showed right S1 nerve root 
compression, were noted therein to not be clinically 
significant.  Based on this evidence, the Board finds that 
the veteran has no additional neurological abnormalities that 
should be rated separately under Note (1) of the new rating 
criteria.  See 38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's low 
back disability based on functional loss due to pain, 
weakness, and flare-ups.  While recognizing that the veteran 
has complaints of pain and flare-ups, the clinical findings 
of record do not reflect impairment that warrants a higher 
rating at any time prior to February 14, 2008.  Although it 
was noted during his March 2005 VA spine examination that the 
veteran experienced more pain at the extremes of range of 
motion, the veteran's pain was indicated to be essentially 
constant with some increase on flare-ups.  No specific 
evidence of any additional limitation of motion or functional 
impairment during flare-ups was indicated.  In fact, the 
March 2005 VA examiner specifically stated that the veteran 
had no additional limitation of range of motion due to 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  As such, evidence indicating a 
finding of additional functional loss beyond that which is 
objectively shown in the VA examination reports and VA 
progress notes of record has not been presented.  After a 
thorough review of the veteran's claims file, the Board 
concludes that the 20 percent rating assigned adequately 
compensates the veteran for his low back disability for the 
period prior to February 14, 2008.  See Deluca, supra.  
Therefore, the Board holds that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted for that time period.  See also 38 C.F.R. § 4.7 
(2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 20 
percent for status post L5-S1 discectomy is not warranted at 
any time prior to February 14, 2008.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on 
appeal is denied to that extent.

Entitlement to an initial disability rating in excess of 40 
percent for status post L5-S1 discectomy.

After a review of the medical evidence, the Board finds that 
the veteran's status post L5-S1 discectomy does not warrant 
an initial evaluation in excess of 40 percent for the period 
beginning on February 14, 2008.  The pertinent medical 
evidence consists of a VA examination report dated on 
February 14, 2008, as well as a VA progress note dated in 
March 2008.

During his February 14, 2008 VA spine examination, the VA 
examiner reviewed the veteran's claims file.  The veteran 
complained of low back pain, stiffness, fatigue, and lack of 
endurance.  He walked without the aid of any assistive 
devices.  Upon examination, curvatures of the spine were 
noted to be normal, and the veteran was able to heel/toe walk 
and squat.  No spinal or paraspinal tenderness or palpable 
spasms were found.  Range of motion studies revealed forward 
flexion measuring between 20 to 60 degrees with pain.  The 
veteran was diagnosed with degenerative disc disease.

In a March 2008 VA progress note, it was noted that 
medication seemed to be controlling the veteran's pain for 
now.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 40 percent for the veteran's low back 
disability is not warranted for the period beginning on 
February 14, 2008.

Under former DCs 5292 and 5295, in effect prior to September 
26, 2003, 40 percent is the maximum evaluation that may be 
assigned.  38 C.F.R. § 4.71a, DC 5292 (2003).  Therefore, an 
increased evaluation under either diagnostic code is not 
warranted.

Under the revised criteria of DC 5293 (effective September 
23, 2002) and under criteria renumbered as DC 5243 (effective 
September 26, 2003), a maximum 60 percent rating will be 
assigned for IVDS that manifests in incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293 (September 23, 2002); 
38 C.F.R. § 4.71a, DCs 5243 (2007).  In this case, the 
medical evidence above shows that the veteran's condition has 
not manifested in any incapacitating episodes.

Finally, under the revised criteria, effective September 26, 
2003, the general rating formula for diseases and injuries of 
the spine provides that, with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, an evaluation in excess of 
40 percent will apply if there is unfavorable ankylosis of 
the entire thoracolumbar spine or unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).  
At his VA examination on February 14, 2008, no ankylosis of 
any kind was diagnosed.  Therefore, an increased evaluation 
under this criteria is not supported.

With regard to Note (1) of 38 C.F.R. § 4.71a, DCs 5235-5243 
(2007), the Board notes that the veteran has already been 
rated separately for left-sided sciatica.  Based on the 
evidence outlined above, the Board finds that the veteran has 
no additional neurological abnormalities that should be rated 
separately under Note (1) of the new rating criteria.  See 38 
C.F.R. § 4.71a, DCs 5235-5243 (2007).

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's low 
back disability based on functional loss due to pain, 
weakness, and flare-ups.  While recognizing that the veteran 
has complaints of pain and flare-ups, the clinical findings 
of record do not reflect impairment that warrants a higher 
rating at any time beginning on February 14, 2008.  It was 
noted during his February 14, 2008 VA spine examination that 
the veteran experienced more pain at the extremes of range of 
motion, and consideration of such increased pain has already 
been reflected by the 40 percent rating assigned.  Other than 
such painful motion, the February 14, 2008 VA examiner 
specifically stated that the veteran had no additional 
limitation of range of motion or joint function due to pain, 
fatigue, weakness, incoordination, or lack of endurance 
following repetitive use.  As such, evidence indicating a 
finding of additional functional loss beyond that which is 
objectively shown in the VA examination report of record has 
not been presented.  After a thorough review of the veteran's 
claims file, the Board concludes that the 40 percent rating 
assigned adequately compensates the veteran for his low back 
disability for the period beginning on February 14, 2008.  
See Deluca, supra.  Therefore, the Board holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted for that time period.  See also 
38 C.F.R. § 4.7 (2007).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 40 
percent for status post L5-S1 discectomy is not warranted for 
the time period beginning on February 14, 2008.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is denied to that extent.

Entitlement to a higher initial disability rating for left-
sided sciatica.

Specific rating criteria

The veteran's left-sided sciatica is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of a lower extremity.  
A 20 percent evaluation is warranted for moderate incomplete 
paralysis.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve in the lower 
extremity.  A 60 percent rating is warranted for severe 
incomplete paralysis, with marked muscular atrophy.  An 80 
percent rating is warranted for complete paralysis of the 
lower extremity; the foot dangles and drops, no active 
movement is possible of the muscles below the knee, flexion 
of the knee is weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540 (2007).

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's left-sided sciatica does not warrant an 
evaluation in excess of 10 percent at any time since the 
effective date of service connection on December 4, 2003.  
The pertinent medical evidence consists of VA examination 
reports dated in March 2005 and February 2008, as well as VA 
progress notes dated from August 2005 to September 2007.

During his March 2005 VA spine examination, the veteran 
complained of intermittent left-sided sciatica during 
prolonged standing and prolonged driving, occurring up to 
four to five times per week and lasting for a few seconds in 
duration.  However, it was noted that no limitation of range 
of motion occurred as a result, nor was the veteran 
experiencing any associated numbness or weakness.  The 
veteran was diagnosed with left-sided sciatica but it was 
noted to be much improved.

VA progress notes dated from August 2005 to September 2007 
were reviewed; however, they contained no evidence of 
symptoms productive of no more than mild incomplete paralysis 
of the sciatic nerve in the left lower extremity.

During his February 2008 VA spine examination, the VA 
examiner reviewed the veteran's claims file.  The veteran 
complained of intermittent left-sided pain with overexertion, 
described as a pulsing pain that can travel to his left calf, 
occurring about five times per week when he is driving for 
more than 30 minutes.  The veteran also stated that if he 
stands or walks for more than five minutes, his left foot 
will go numb, but this will resolve with rest.  The veteran 
was diagnosed with chronic intermittent left radicular pain 
(sciatica).  Significantly, the VA examiner noted that the 
veteran, despite his symptoms, was able to work full time and 
remained independent in his activities of daily living.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's left-
sided sciatica is not warranted at any time since the 
effective date of service connection on December 4, 2003, due 
to the medical evidence showing symptoms productive of no 
more than mild incomplete paralysis of the sciatic nerve in 
the left lower extremity, despite the veteran's complaints of 
pain and numbness on the left side.  In the absence of 
radiculopathy that is more than mild in degree, there is no 
schedular basis for an initial evaluation in excess of 10 
percent.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for a higher evaluation at any time since the 
effective date of service connection on December 4, 2003.  
See Fenderson, 12 Vet. App. at 125-26.  That is to say, the 
veteran's disability has been no more than 10 percent 
disabling since the effective date of his award, so his 
rating cannot be "staged" because it already represents his 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent each for the veteran's left-sided sciatica is not 
warranted at any time since the effective date of service 
connection on December 4, 2003.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.










ORDER

Entitlement to an initial disability rating in excess of 20 
percent for status post L5-S1 discectomy, for the period 
prior to February 14, 2008, is denied.

Entitlement to an initial disability rating in excess of 40 
percent for status post L5-S1 discectomy, for the period 
beginning on February 14, 2008, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left-sided sciatica is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


